Exhibit 10.8
January 17, 2008
By Overnight Mail
Lizanne Nielsen-Kindler
115 Sunnyside Avenue
Pleasantville, NY 10570
Dear Lizanne,
On behalf of The Talbots, Inc. (including its subsidiaries, “Talbots” or the
“Company”) and subject to review and approval by the Company’s Board of
Directors, we are pleased to offer you the position of Senior Vice
President/General Merchandise Manager, Talbots Brand in accordance with the
following:
Base Salary, Signing Bonus, Benefits and Perquisites

•   Your initial salary will be at the rate of $425,000 per annum. Your salary
will be paid to you on a bi-weekly basis. Your first review for a possible
salary increase based on demonstrated job performance will be scheduled for the
first quarter of FY 2009 and annually thereafter.

•   You will receive a $150,000 signing bonus, payable as of April 1, 2008. If
you voluntarily leave Talbots or resign other than for Good Reason (as defined
below) or your employment is terminated by Talbots for Cause (as defined below)
in your first year of employment, you will be required to reimburse the Company
for such $150,000 signing bonus.

•   Commencing on your employment start date, you will be immediately eligible
to participate in all benefit plans currently in effect and generally available
at the time to Talbots senior executives, subject to plan terms and customary
eligibility conditions. Plans are subject to modification or termination by the
Company in its discretion. Included in your benefit package is an annual
vacation benefit of four weeks. Beginning on your employment start date, you
will also be eligible for all perquisites at a level commensurate with the
senior vice president level at Talbots Brand, including an auto allowance and
reimbursement of financial planning expenses. Perquisites will not be grossed up
for taxes.

•   You will be entitled to reimbursement for business travel (including to the
New York product development office) and other business expenses in accordance
with the Company’s normal business expense reimbursement policy.

•   You will report directly to the Chief Merchandising Officer and your start
date will be on or about January 28, 2008 (but no later than February 4, 2008).

 



--------------------------------------------------------------------------------



 



Lizanne Nielsen-Kindler
January 17, 2008
Page 2
Annual Incentive Award Opportunity

•   You will be eligible for participation in the Company’s incentive plan
commencing in FY 2008. Your target award opportunity under the Company’s
incentive plan will be 33% of your base salary. There will be no bonus paid to
you for the partial FY 2007. For FY 2008 only, you will receive a minimum bonus
equal to $170,000 (which is in excess of your target opportunity level). This
$170,000 bonus payment (payable prior to the end of the first quarter of FY
2009) is guaranteed and will be paid to you whether or not the Company’s
performance goals under the Company’s 2008 incentive plan are achieved, unless
you voluntarily leave Talbots or resign other than for Good Reason (as defined
below) or your employment is terminated by Talbots for Cause (as defined below)
prior to the date of payment of this guaranteed bonus.

Equity Compensation

•   You will be eligible to receive such equity incentive compensation as may be
awarded from time to time by the Company’s Compensation Committee of the Board
of Directors (the “Compensation Committee”) pursuant to The Talbots, Inc. 2003
Executive Stock Based Incentive Plan as same may be amended or superseded from
time to time. All incentive awards granted to you will be subject to the terms
of the Plan.

•   Contingent upon approval by the Compensation Committee, as a special hiring
inducement award in consideration for your joining the Company, you will be
awarded a one-time restricted stock award for 30,000 shares of Common Stock of
the Company, $0.01 par value per share (“Common Stock”) pursuant to and subject
to the terms and conditions of a Restricted Stock Award Agreement to be executed
by the Company and you. Contingent upon approval by the Compensation Committee,
this restricted stock award will be effective on the later of your employment
commencement date and the effective date of the Compensation Committee’s
approval and will vest in one-quarter annual increments beginning one year from
the effective date of the award.

•   Contingent upon approval by the Compensation Committee, you will also be
eligible to receive a one-time Non-Qualified Stock Option to purchase 15,000
shares of Common Stock upon your joining the Company. Contingent upon approval
by the Compensation Committee, the option price will be equal to the closing
stock price on the grant date which will be the later of your employment
commencement date and the effective date of the Compensation Committee’s
approval. The option will vest in one-third annual increments beginning one year
from the effective date of the award.

•   You understand and agree that the number and timing of any future stock
option and restricted stock awards to you will be subject to Compensation
Committee’s sole discretion.

Relocation Package

•   You will relocate to the Hingham, Massachusetts area no later than within
twelve (12) months from your employment start date. The Company will reimburse
you for relocation expenses incurred by you during the period beginning with
your employment start date and ending no later than within twelve (12) months
from your employment start date in accordance with the Company’s relocation
policy (a copy of which is being providing to you

 



--------------------------------------------------------------------------------



 



Lizanne Nielsen-Kindler
January 17, 2008
Page 3

    with this letter). The Company will also reimburse you for temporary living
expenses (two bedrooms) in the Hingham, Massachusetts area during the interim
period between your employment start date and your relocation. If you
voluntarily leave Talbots or resign for other than Good Reason (as defined
below) or if your employment is terminated by Talbots for Cause (as defined
below) prior to the end of the one-year period following your relocation, you
will be required to reimburse the Company for the total relocation expenses paid
to you (excluding all temporary living expenses paid by the Company on your
behalf).

Severance

•   It is understood and agreed that either you or Talbots may terminate the
employment relationship at any time and for any reason upon giving thirty days’
prior written notice. Your eligibility for severance benefits will be pursuant
to and subject to the terms and conditions of the Severance Agreement being
executed between you and the Company at the same time and attached hereto as
Exhibit A (the “Severance Agreement”). Subject to the terms of such Agreement,
in the event of a termination of your employment by the Company without Cause or
by you for Good Reason, you would be entitled to receive 1.0 times your annual
base salary and 12 months benefits continuation, subject to the Company’s
receipt of a release and waiver.

Restrictive Covenants

•   You agree that you will not, at any time during or following your
employment, directly or indirectly, without the express prior written consent of
the Company, disclose or use any Confidential Information of the Company.
“Confidential Information” will include all information concerning the Company
or any parent, subsidiary, affiliate, employee, customer or supplier or other
business associate of the Company or any affiliate (including but not limited to
any trade secrets or other confidential, proprietary or private matters), which
has been or is received by you from the Company, or from any parent, subsidiary,
affiliate or customer or supplier or other business associate of the Company or
developed by you during the term of your employment, and which is not known or
generally available to the public.

•   You agree that, for a period of one year after termination or cessation of
your employment for any reason, you will not take action or make any statement,
written or oral, which is intended to materially disparage the Company or its
business.

•   You agree that, for a period of one year after the termination or cessation
of your employment for any reason, you will not directly or indirectly solicit,
attempt to hire, or hire any employee of the Company (or any person who may have
been employed by the Company during the last year of your employment with the
Company), or actively assist in such hiring by any other person or business
entity or encourage, induce or attempt to induce any such employee to terminate
his or her employment with the Company.

•   You agree that throughout your employment, and for a period of 12 months
after termination or cessation of employment for any reason, you will not work
directly or indirectly in any capacity or perform any services (including as an
officer, director, employee, agent, advisor, in any consulting capacity or as an
independent contractor) for any person, partnership, division, corporation or
other entity in any business in competition with the principal businesses
carried on by the Company in any jurisdiction in which the Company actively

 



--------------------------------------------------------------------------------



 



Lizanne Nielsen-Kindler
January 17, 2008
Page 4

    conducts business (herein, “the Business Competitors”), including for
illustrative purposes only and not limited to, Ann Taylor, Chico’s FAS,
Coldwater Creek, Gap Inc., J. Crew, Liz Claiborne or Ralph Lauren (or any of
their affiliated brands, subsidiaries or successors) (herein, the “Named
Competitors”). In the event Talbots terminates your employment for Cause and you
are not entitled to severance under the Severance Agreement or any other or
successor severance agreement or arrangement to which you are then covered, this
12-month non-competition restriction shall continue in effect without any
payment of severance with respect to the Named Competitors, but, with respect to
any other Business Competitor, only for as long as Talbots elects to continue to
pay you (in accordance with its then current payroll practices and up to a
maximum period of 12 months) at a rate equal to your base salary in effect at
the time of termination.

    Your engaging in the following activities will not be deemed to be in
violation of this 12-month non-competition restriction: (i) investment banking;
(ii) passive ownership of less than 2% of any class of securities of a company;
and (iii) engaging or participating solely in a noncompetitive business of an
entity which also separately operates a business which is a Business Competitor
or a Named Competitor.

•   You acknowledge that, with the advice of legal counsel, you understand the
foregoing non-competition and other restrictive covenants, that they are binding
and enforceable against you and that these provisions are fair, reasonable, and
necessary for the protection of the Company’s business.

•   In addition to all other rights and remedies of the Company under this offer
letter or otherwise, upon breach of any of the restrictive covenants outlined
above, the Company will have the right to terminate any severance payment and
benefits provided pursuant to this offer letter (including all related
agreements) or any other or successor severance agreement covering you and will
have the right to recover any severance payment and benefits previously paid
under this offer letter or such other related agreements or any other or
successor severance agreement covering you.

Definition

•   “Cause” will have the meaning set forth in the Severance Agreement.

•   “Good Reason” will have the meaning set forth in the Severance Agreement.

Arbitration; Mediation

•   Any dispute, controversy or claim between the parties arising out of or
relating to this offer letter or all related agreements referenced herein, will
be settled by arbitration conducted in The Commonwealth of Massachusetts (before
a single arbitrator who shall be a former federal or state court judge), in
accordance with the Commercial Rules of the American Arbitration Association
then in force, provided, however, you acknowledge that in the event of a
violation of the restrictive covenants set forth above, the Company would suffer
irreparable damages and will be entitled to obtain from a state or federal court
in The Commonwealth of Massachusetts or a federal or state court of any other
state or jurisdiction, temporary, preliminary or permanent injunctive relief
(without the necessity of posting any

 



--------------------------------------------------------------------------------



 



Lizanne Nielsen-Kindler
January 17, 2008
Page 5

    bond or other security), which rights will be in addition to any other
rights or remedies to which it may be entitled. You hereby irrevocably consent
to the exclusive jurisdiction of any federal court or state court located in The
Commonwealth of Massachusetts, and you hereby agree that process in any suit,
action or proceeding may be served anywhere in the world in the same manner as
provided for notices to a party as provided in the Severance Agreement.
Moreover, nothing in this provision prevents you from filing, cooperating with,
or participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency relating to discrimination or bias (except that you acknowledge
that you may not recover any monetary benefits in connection with any such
proceeding). The decision of the arbitrator conducting any such arbitration
proceedings will be in writing, will set forth the basis therefore and such
arbitrator’s decision or award will be final and binding upon the Company and
you. The Company and you will abide by all awards rendered in such arbitration
proceedings, and all such awards may be enforced and executed upon in any court
having jurisdiction over the party against whom or which enforcement of such
award is sought. Notwithstanding the foregoing, the Company and you agree that,
prior to submitting a dispute under this offer letter to arbitration, the
parties agree to submit, for a period of sixty (60) days, to voluntary mediation
before a jointly selected neutral third party mediator under the auspices of
JAMS, Boston, Massachusetts, Resolution Center (or any successor location),
pursuant to the procedures of JAMS International Mediation Rules conducted in
The Commonwealth of Massachusetts (however, such mediation or obligation to
mediate will not suspend or otherwise delay any termination or other action of
the Company or affect the Company’s other rights).

Taxes

•   All payments will be subject to rules under Internal Revenue Code
Section 409A. If any payment is withheld from you for Section 409A compliance
purposes, such payment will be distributed to you following the expiration of
the applicable period, with a payment of interest thereon credited at a rate of
prime plus 1% (with such prime rate to be determined as of the actual payment
date); provided, however, that any payment of interest will be made only if and
to the extent such payment is consistent with Section 409A and any regulations
and other guidance issued thereunder.

Miscellaneous

•   This offer letter together with all related agreements referenced herein
(collectively, the “Documents”) constitute the entire understanding between you
and the Company and cannot be modified, altered or waived unless it is done in a
writing signed by both you and the Company. If there is any conflict between the
terms of these Documents and any other document related to your employment, the
terms of these Documents will control. This offer letter is governed by the laws
of The Commonwealth of Massachusetts (other than its rules for conflicts of
laws). This agreement is personal in nature to the Company and your rights and
obligations under this agreement may not be assigned by you. This agreement
shall be binding upon and inure to the benefit of the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives and heirs).

•   It is the intention of the parties that the provisions of this offer letter
will be enforced to the fullest extent permissible under the laws and public
policies of each state and jurisdiction in

 



--------------------------------------------------------------------------------



 



Lizanne Nielsen-Kindler
January 17, 2008
Page 6

    which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or public policies) of any provisions
hereof, will not render unenforceable or impair the remainder of this offer
letter. Accordingly, if any provision of this offer letter shall be determined
to be invalid or unenforceable, either in whole or in part, this offer letter
shall be deemed amended to delete or modify, as necessary, the offending
provisions and to alter the balance of this offer letter in order to render the
same valid and enforceable to the fullest extent permissible.

•   By accepting this offer, you represent that you are not under any obligation
or covenant to any former employer or any person, firm or corporation, which
would prevent, limit or impair in any way the performance by you of your duties
as an employee of Talbots. You have also provided to the Company a true copy of
any non-competition obligation or agreement to which you may be subject.

•   You represent that the information (written or oral) provided to the Company
by you or your representatives in connection with obtaining employment or in
connection with your former employments, work history, circumstances of leaving
your former employments and educational background is true and complete.

 



--------------------------------------------------------------------------------



 



Lizanne Nielsen-Kindler
January 17, 2008
Page 7

•   This offer is effective only through Friday, January 18, 2008 and is
contingent upon a satisfactory background check. If you wish to accept our offer
as outlined above, please sign and return this letter to me. The enclosed copy
is for your records.

Lizanne, we are thrilled you are joining the “Talbots Team” and look forward to
the contributions you will make to the overall continued success of the Company!
Very truly yours,

                /s/ John Fiske, III       John Fiske, III      Senior Vice
President
Human Resources       

Accepted and agreed
this 17th day of January, 2008

                /s/ Lizanne Nielsen-Kindler       Lizanne Nielsen-Kindler       
     

 